Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered.
 
Status of Claims
	Claims 1-9, 11-12, 19-20 and 23-26 are pending.
	Claims 1-9, 11-12, 19-20 and 23-26 have been examined.
	Claims 1, 19 and 25 have been amended in the amendment filed 1/08/2021.
Claims 13 and 27 have been cancelled in the amendment filed 1/08/2021.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12, 19-20, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US PG PUB 2005/0115711 (hereinafter Williams) in view of Ibarra et al. “Critical Sand Deposition Velocity in Horizontal Stratified Flow”, SPE 168209, (hereinafter Ibarra) and Helms “Horizontal Drilling” DMR Newsletter Vol. 35. No. 1, 2008 and further in view of Soliman et al US PG PUB 2009/0037112 (hereinafter Soliman).

	Claim 1:

	A method comprising: title;
	using geometrical and mechanical properties to generate a model of one or more intervals of a wellbore; abstract Williams teaches tiltmeter sensors and micro-seismic sensors to generate a set of fracture characteristics; this will generate a pump-data model; [0058] Williams teaches rock properties, such as Young's Modulus, in-situ stress, Poisson's Ratio, permeability, reservoir pressure;
designing a hydraulic fracturing fluid pumping schedule for a wellbore treatment fluid system; abstract Williams teaches selecting an initial pumping schedule; [0031] Williams teaches the initial pumping schedule is designed using proppants; [0034] Williams teaches the friction of the proppant in the wellbore; [0039] Williams teaches changing the proportions of the proppant; hydraulic fracturing is taught in [0002];
 simulating flow of the hydraulic fracturing fluid system containing solids using the model of the one or more intervals of the [deviated] wellbore, abstract and [0033] teach modeling or simulating flow;
abstract Williams teaches changing the injection rate, which is the flow rate; 
 and updating the fluid pumping schedule based on an output determined from the simulated flow of the fluid system; [0114] Williams teaches updating the pumping schedule.
Williams does not specifically teach:
comprises determining a  flow rate distribution within the wellbore and modeling settling and resuspension of the solids within the hydraulic fracturing fluid system.

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the method of Williams and include critical velocity of the fluid carrying sand so as to monitor and control sand suspension and deposition because Ibarra teaches that this can have critical effects on oil production.
Williams as modified by Ibarra teach wellbores not specifically recite a “deviated wellbore”.
Claim Interpretation: The Examiner interprets this term as follows with support and analysis set forth below: A deviated wellbore is a wellbore that has an angle or slanted portion extending to the bottom of the well terminating in a horizontal section. This is supported by Applicant’s FIG 1 which Applicant names a deviated wellbore.
Helms teaches deviated wellbores, see FIG 3. Both drawings show a deviated section terminating in a horizontal well section. Helms teaches these wells are “third and current generation of horizontal drilling” that are much longer, deeper and more accurate placement of multiple horizontal well bores, see page 3, col. 1, last paragraph, first three sentences.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Williams and use the deviated horizontal well drilling as taught by Helms, which would result in what Applicant terms a “deviated well” because Helms teaches that this drilling and angular drilling terminating in a horizontal section is the 
Williams as modified by Ibarra do not specifically teach:
wherein simulating flow of the hydraulic fracturing fluid system within the one or more intervals of the wellbore comprises using an approach comprising Khristianovich-Geertsma-de Klerk (KGD) approach Perkins-Kern-Nordgren (PKN) approach, radial approach, pseudo 3D approach, and full 3D approach for modeling of inflow into fractures. 
Soliman teaches at [0091] Flow regimes encountered after creating transverse hydraulic fractures may include the following flow regimes: linear-radial, formation-linear, compound linear and finally pseudo-radial flow regimes.  
It would have been obvious to one having ordinary skill in the art to choose one of the modeling approaches taught by Soliman that overlap applicant’s claims because Williams and Ibarra both teach modeling particulate transport rates but do not teach Applicant’s particular model or “approach” and Soliman suggests applican’s claimed approaches such as the full 3D approach for modeling transport properties during hydraulic fracturing.

Claim 2. 
Williams teaches:
further comprising executing the fluid pumping schedule to inject the fluid system into the one or more intervals of the wellbore, abstract Williams teaches continue pumping.



Williams teaches:
wherein the output determined from the simulated flow of the fluid system comprises determining the degree of solid settling in the one or more intervals of the  wellbore.  
Ibarra teaches to that it is important to monitor and model the sand transport rate in a treatment operation so that the velocity of the fluid is sufficient to maintain sand suspension and resuspension; see page 1, last paragraph; page 7, fourth full paragraph; FIG 12.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the method of Williams and include critical velocity of the fluid carrying sand so as to monitor and control sand suspension and deposition because Ibarra teaches that this can have critical effects on oil production.

Claim 4. 
Williams teaches:
wherein designing a pumping schedule comprises determining one or more properties of the fluid system selected from fluid system components and associated concentrations; see [0112] teaches proportions of materials

Claim 5. 
Williams teaches:
wherein updating the fluid pumping schedule based on the output determined from the simulated flow of the fluid system comprises performing one or more simulations of the flow of a fluid system containing solids within the one or more intervals of the wellbore, [0097] teaches an iterative process.

Claim 6. 
Williams does not specifically teach:
wherein simulating flow of a fluid system within one or more intervals of a wellbore further comprises determining the critical velocity of the fluid system based on the cross-sectional area occupied by sand. 
Ibarra teaches in the Abstract to model the critical sand deposition velocity. Cross-sectional area is taught page 2, sixth full paragraph; page 4; first paragraph.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the method of Williams and include critical velocity of the fluid carrying sand so as to monitor and control sand suspension and deposition because Ibarra teaches that this can have critical effects on oil production.

Claim 7. 
Williams teaches:
wherein the fluid pumping schedule comprises a sequence of pumping stages characterized by a pumping rate of each pumping stage abstract teaches pumping rate; stage may be defined as a process having one set of parameters, and a second stage as as process having a second set of parameters. Because Williams “interrogates” the model during the 

Claim 8.
Williams does not specifically teach:
wherein the solids within the simulated fluid system comprise one or more insoluble additives selected from a group consisting of fibers, slices, flakes, fines, colloidal particles, and pulps.  
Ibarra teaches sand which when suspended is a colloidal particle. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use sand in the hydraulic fracturing method of Williams because Ibarra teaches that this is a suitable particulate to include in a hydraulic fracturing operation.

Claim 9. 
Williams as modified by Ibarra do not specifically teach:
 wherein the simulated fluid system further comprises one or more viscosifying agents selected from a group consisting of guar, xanthan gum, hydroxyethylcellulose, carboxymethylguar, carboxymethylhydroxypropylguar, and viscoelastic surfactants.  
Soliman teaches modeling well behavior [0066] for a refracturing operation (title) where the model uses a surfactant [0057]. When modeling fracturing behavior using sand it is important to use a fluid that may be the fluid commonly used in a fracturing operation thus it would have been obvious to one having ordinary skill in the art at the time of applicants effective filing date to modify Williams and/or Ibarra and use the surfactant taught by Soliman.

Claim 11. 
Williams teaches:
wherein the updated fluid pumping schedule defines a fracturing operation, title teaches fracturing.

Claim 12. 
Williams as modified by Ibarra do not specifically teach:
wherein the updated fluid pumping schedule defines a refracturing operation or an operation fracturing new perforated clusters within a previously fractured wellbore. 
Soliman teaches to use on a refractured well, see title.
It would have been obvious to one having ordinary skill in the art to use the method of Williams as modified by Ibarra on a refracturing operation because Soliman teaches that these modeling techniques are suitable for refracturing operations.

 Claim 19. 
A method of formation fracturing comprising: title, fracturing is taught;
using geometrical and mechanical properties of a wellbore and piping to generate a model of one or more intervals of the wellbore; abstract Williams teaches tiltmeter sensors and micro-seismic sensors to generate a set of fracture characteristics; this will generate a pump-data model; [0058] Williams teaches rock properties, such as Young's Modulus, in-situ stress, Poisson's Ratio, permeability, reservoir pressure;
simulating flow of a fracturing fluid containing one or more of solids and additives within the one or more intervals of the wellbore, abstract and [0033] teach modeling or simulating flow; 
and performing a fracturing operation with the simulated flow rate distribution and concentrations of solids and additives in the fracturing fluid, see abstract which teaches using the model results to continue fracturing the formation.
Williams does not specifically teach:
wherein simulating flow of the fracturing fluid  comprises determining a flow rate distribution within the wellbore and modeling settling and resuspension of the one or more solids and additives solids within the fracturing fluid; 
determining a critical velocity of the fracturing fluid system for various concentrations of the one or more of solids and additives; 
selecting a concentration of the one or more of solids and additives to ensure a flow velocity in the wellbore that is higher than the determined critical velocity.  
 Ibarra teaches to that it is important to monitor and model the sand transport rate in a treatment operation so that the velocity of the fluid is sufficient to maintain sand suspension and resuspension; see page 1, last paragraph; page 7, fourth full paragraph; FIG 12.  Ibarra teaches in the Abstract to model the critical sand deposition velocity. Cross-sectional area is taught page 2, sixth full paragraph; page 4; first paragraph. Page 12, first two full paragraphs: “experimental facility has been designed”...acquire ..data on the critical sand deposition velocity...at low sand concentrations”.  “The acquired data include ...liquid velocities ...sand concentrations”. “This allows determination of the critical sand deposition liquid 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the method of Williams and include critical velocity of the fluid carrying sand so as to monitor and control sand suspension and deposition because Ibarra teaches that this can have critical effects on oil production and Williams recognizes the need for changing the injection rate/flow rate during modeling and simulating flow, see [0033].
Williams as modified by Ibarra teach wellbores not specifically recite a “deviated wellbore”.
Claim Interpretation: The Examiner interprets this term as follows with support and analysis set forth below: A deviated wellbore is a wellbore that has an angle or slanted portion extending to the bottom of the well terminating in a horizontal section. This is supported by Applicant’s FIG 1 which Applicant names a deviated wellbore.
Helms teaches deviated wellbores, see FIG 3. Both drawings show a deviated section terminating in a horizontal well section. Helms teaches these wells are “third and current generation of horizontal drilling” that are much longer, deeper and more accurate placement of multiple horizontal well bores, see page 3, col. 1, last paragraph, first three sentences.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Williams and use the deviated horizontal well drilling as taught by Helms, which would result in what Applicant terms a “deviated well” because Helms teaches that this drilling and angular drilling terminating in a horizontal section is the 
 Williams as modified by Ibarra do not specifically teach:
wherein simulating flow of the hydraulic fracturing fluid system within the one or more intervals of the wellbore comprises using an approach comprising Khristianovich-Geertsma-de Klerk (KGD) approach Perkins-Kern-Nordgren (PKN) approach, radial approach, pseudo 3D approach, and full 3D approach for modeling of inflow into fractures. 
Soliman teaches at [0091] Flow regimes encountered after creating transverse hydraulic fractures may include the following flow regimes: linear-radial, formation-linear, compound linear and finally pseudo-radial flow regimes.  
It would have been obvious to one having ordinary skill in the art to choose one of the modeling approaches taught by Soliman that overlap applicant’s claims because Williams and Ibarra both teach modeling particulate transport rates but do not teach Applicant’s particular model or “approach” and Soliman suggests applican’s claimed approaches such as the full 3D approach for modeling transport properties during hydraulic fracturing.

Claim 20. 
Williams does not specifically teach:
further comprising injecting the fluid system containing one or more of solids and additives into a wellbore within a subterranean formation using the concentration of the one or more of solids and additives based on the critical velocities selected. 

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the method of Williams and include critical velocity of the fluid carrying sand so as to monitor and control sand suspension and deposition because Ibarra teaches that this can have critical effects on oil production
 
Claim 23. 
Williams teaches:
wherein the selected concentration of the one or more solids and additives is used to construct a fluid pumping schedule comprising a sequence of pumping stages characterized by at least the pumping rate of each pumping stage; abstract teaches pumping rate; stage may be defined as a process having one set of parameters, and a second stage as as process having a second set of parameters. Because Williams “interrogates” the model during the pumping and changes the parameters of the proppant and the fluid, and then continues pumping, the pumping rate for different stages is met.    

 Claim 24. 
Williams does not specifically teach:
wherein the solids within the simulated fluid system comprise one or more insoluble additives selected from a group consisting of fibers, slices, flakes, fines, colloidal particles, and pulps.  
Ibarra teaches sand which when suspended is a colloidal particle. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use sand in the hydraulic fracturing method of Williams because Ibarra teaches that this is a suitable particulate to include in a hydraulic fracturing operation.

 Claim 26. 
Williams teaches:
wherein simulating further comprises calibrating the model of flow of the fluid system against one or more critical velocities measured for different flow rates and concentrations of additives; The abstract teaches “the pump data model must be calibrated”. It is the steps of calibrating the pump model that also include the claim limitations “against one or more critical velocities measured for different flow rates and concentrations of additives” as follows; 1) “the remaining pumping schedule to interrogate the calibrated pump data model thereby producing a production rate and a return on investment corresponding to the production rate”, 2)  “When the pump data model is calibrated, “the return on investment is not an "optimum" return on investment, change either the proportions of frac (concentrations of additives) fluid and proppant in the remaining pumping schedule or the viscosity of the fluid or the injection rate (flow rate)”.  

 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US PG PUB 2005/0115711 (hereinafter Williams) in view of Ibarra et al. “Critical Sand Deposition Velocity in Horizontal Stratified Flow”, SPE 168209, (hereinafter Ibarra) and Helms “Horizontal Drilling” DMR Newsletter Vol. 35. No. 1, 2008, Soliman et al US PG PUB 2009/0037112 (hereinafter Soliman) as set forth above and further in view of Norman et al. US Patent No. 5,551,516 (hereinafter “Norman”).

Claim 25. 
Williams does not specifically teach:
wherein the simulated fluid system further comprises one or more viscosifying agents selected from a group consisting of guar, xanthan gum, hydroxyethylcellulose, carboxymethylguar, carboxymethylhydroxypropylguar, and viscoelastic surfactants.   
Norman teaches hydraulic fracturing fluids that contain viscoelastic surfactants, see abstract. Norman teaches the benefit of using viscoelastic surfactants in formations having high permeability, see col. 6, l. 44; because they have a low leakoff rate and are insensitive to pressure, see col. 6, l. 49-50.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Williams and use the viscoelastic surfactants in a fracturing fluid as suggested by Norman because Norman teaches they have beneficial properties at high permeability formations and high pressures.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Applicant argues Williams does not teach deviated wellbores. The Examiner agrees with this assessment. However, the primary reference Williams teaches “wellbores” perhaps 150 times, but never specifies vertical, horizontal or deviated. Williams is directed to a method or model to determine a pumping schedule on a wellbore. Williams does not specify what type or direction of wellbore. Applicant makes no argument why the methods of the cited prior art which teaches wellbores would not be suitable for any wellbore. Applicant’s method is really directed to modeling horizontal sections of wellbores that have a deviated section, see FIG 1. Figures 6, 7 and 8 show embodiments of the model directed to horizontal wellbores. The method of the instant invention is directed at creating a model that design fluid treatment compositions and pumping schedules that minimize the risk of solids settling.  
Figure 1 shows a deviated wellbore but this wellbore is only deviated at part sections, the rest being horizontal, see [0019] which teaches the horizontal section 106.  [0020] of the specification refers to the fact that the real problem being solved is the settling of solids during long sections of horizontal wellbores that have deviated sections, so it is not the deviation itself that is part of the model: “Low flow rates and poor rheology of the15 transport fluid may make delivery of treatment fluids and solids to distant clusters and at long horizontal distances unmanageable. “
In response to Applicant’s amendment, the Examiner has defined the term “deviated wellbore” using Applicants specification. The rejection has been changed to show that 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /CHARLES R NOLD/ Examiner, Art Unit 3674